Name: Commission Decision of 17 May 1978 authorizing Ireland not to apply Community treatment to shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres; T-shirts and lightweight fine knit roll, polo or turtle necked jumpers and pullovers of regenerated textile fibres, falling within heading No ex 60.04 of the Common Customs Tariff (NIMEXE codes 60.04-01, 05, 13, 18, 28, 29, 30, 41, 50, 58), originating in the Philippines and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-06-09

 nan